DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on January 6, 2022 has been entered. Applicant’s amendments to the claims have overcome the drawing objections and specification objections set forth in the Non‐Final Office Action mailed October 7, 2021.

Response to Arguments
Applicant’s arguments and amendments to the claims, see page 11-15, filed January 6, 2022, with respect to the 35 U.S.C. 103 rejection based on Edara, Kean, and Wei have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1, 11, and 16 has been withdrawn. 
Applicant’s arguments and amendments to the claims, see page 14-15, filed January 6, 2022, with respect to the 35 U.S.C. 103 rejection based on Edara, Kean, Wei, and Holmqvist have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 2, 3, and 19 has been withdrawn. 

Reasons for Allowance
Claims 1-6 and 9-22 are allowed. 
The following is an examiner’s statement for reasons for allowance: 
Independent claims 1, 11, and 16 are allowable over prior art of record for its specific recitation of elements involved in the autonomous movement of material. 
Edara et al. (US 20140180548 A1), teaches the limitation including sensing, with at least one sensor, a shape of an outer surface of a pile of material; (“The controller is configured to store a desired operating parameter, to receive position signals from the position sensor, to determine the position of the work surface based upon the position signals to define an actual profile of the work surface” [0009]) and causing, with the controller, the machine to at least partially autonomously perform a loading instance in which the machine engages the pile at least in part by traveling in a direction defined by the primary loading path; (“The controller is configured to store a desired operating parameter, to receive position signals from the position sensor, to determine the position of the work surface based upon the position signals to define an actual profile of the work surface, and to determine a plurality of target profiles extending along the path… The controller is further configured to select an optimized target profile relative to the desired operating parameter and the optimized target profile defines an optimized cut location” [0007], “The controller 31 may be a single controller or may include more than one controller disposed to control various functions and/or features of the machine 10” [0024], “the controller may determine how to move the cut location 115 to optimize the cut” [0052]).
Further, Wei (US 20180150779 A1) teaches the limitation including selecting, with the controller, a primary loading path of the plurality of potential loading paths based on a cost function analysis; (“the planning system 47 may evaluate, such as by simulation, a material moving process in which material is moved from the first work area 110 along the work surface to its desired location at the second work area 111. It should be noted that while the planning system 47 may also evaluate the most efficient or cost-effective manner of cutting and carrying material at the first work area 110… the planning system 47 may evaluate a plurality of factors in determining the material movement cost such as the amount of fuel used, the length of time for the material moving process, whether the machine 10 is traveling on a slope, and usage costs of the machine.” [0056]) 

(Claims 1, 11, and 16) determining, with a controller associated with a machine, a midpoint of the pile of material based on the shape of the sensed outer surface of the pile sensed by the at least one sensor and determining, with the controller, a plurality of potential loading paths around the midpoint of the pile, wherein each loading path of the plurality of potential loading paths is associated with a respective direction from which the machine could approach the pile. 
in combination with the remaining elements and features of the claimed invention. It is for these reasons that the applicants’ invention defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine N Huynh whose telephone number is (571)272-9980. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTINE NGUYEN HUYNH/Examiner, Art Unit 3662       

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662